Citation Nr: 1134728	
Decision Date: 09/16/11    Archive Date: 09/23/11

DOCKET NO.  08-10 316	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to a compensable disability rating for status post left leg trauma with residual chronic myalgia of the left thigh.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Harrigan Smith, Counsel


INTRODUCTION

The appellant served on active duty from November 1988 to April 1993. 

This matter comes before the Board of Veterans' Appeals (Board) from a February 2007 rating decision adjudicated by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina in February 2007 and issued by the RO in Montgomery, Alabama in March 2007, which denied entitlement to a compensable disability rating for the Veteran's status post left leg trauma with residual chronic myalgia of the left thigh.

In August 2011, the Veteran testified at a video conference hearing on appeal before the undersigned Veterans Law Judge at the RO.  A copy of the transcript is associated with the record.


FINDING OF FACT

The Veteran's service-connected status post left leg trauma with residual chronic myalgia of the left thigh is manifested by chronic pain on motion.


CONCLUSION OF LAW

Resolving all reasonable doubt in favor of the Veteran, the criteria for a 10 percent rating for status post left leg trauma with residual chronic myalgia of the left thigh have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 4.1-4.14, 4.71a, Diagnostic Code 5251 (2010).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide in accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

Here, the duty to notify was satisfied by way of a letter(s) sent to the appellant in November 2006 that fully addressed all notice elements and was sent prior to the initial AOJ decision in this matter.  The letter informed the appellant of what evidence was required to substantiate the claim(s) and of the appellant's and VA's respective duties for obtaining evidence.  

VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Service treatment records, VA medical records and examination reports and lay statements have been associated with the record.  The appellant was afforded a VA medical examination in November 2006.  The Board notes that the Veteran testified that he had received treatment for his left thigh disability at the Tuskegee, Alabama VA medical center (VAMC).  Records reflecting treatment up until May 2009 are in the claims file.  The Board finds that this evidence, combined with his testimony at his Videoconference hearing regarding his current symptoms, is adequate to provide a higher disability rating for his service-connected left thigh disability and that no further development is necessary.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991).  Significantly, neither the appellant nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Analysis

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects the ability to function under the ordinary conditions of daily life, including employment, by comparing the Veteran's symptomatology with the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.  Separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. 
§ 4.3.  

Where service connection has already been established and an increase in the disability rating is at issue, as in the present case regarding the Veteran's increased rating claims, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The Board notes that the United States Court of Appeals (Court), in Hart v. Mansfield, 21 Vet. App. 505 (2007), held that staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  In reaching this conclusion, the Court observed that when a claim for an increased rating is granted, the effective date assigned may be up to one year prior to the date that the application for increase was received if it is factually ascertainable that an increase in disability had occurred within that timeframe.  38 U.S.C. § 5110.  Accordingly, the relevant temporal focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.

The Veteran's service-connected status post left leg trauma with residual chronic myalgia of the left thigh is rated under Diagnostic Code 5251 at a noncompensable disability rating.  Diagnostic Code 5251 pertains to limitation of extension, and provides that limitation of extension to 5 degrees warrants a 10 percent disability rating.  38 C.F.R. § 4.71a, Diagnostic Code 5251 (2010).

When evaluating disabilities of the musculoskeletal system, 38 C.F.R. § 4.40 allows for consideration of functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements.  Furthermore, consideration should also be given to weakened movement, excess fatigability and incoordination.  38 C.F.R. § 4.45.  See DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1995).

A July 2006 VA medical record shows that the Veteran's left thigh had no deformity and good range of motion with normal musculature.  The assessment was chronic pain in the left thigh for many years.  An October 2006 VA medical record shows that the Veteran reported chronic left thigh pain.

At his November 2006 VA examination, the Veteran reported that he had left thigh pain which was intermitted throughout the day and was 3-5/10 on the pain scale.  He reported pain, swelling and fatigue in his left thigh, and flared of pain to 9/10 on the pain scale, at least four to six timed per month which lasted hours.  Precipitating factors included walking or standing for long periods of time.  He reported an additional functional limitation of his left thigh of 10 to 25 percent during these flare-ups.  He indicated that he could not stand for long periods of time and had to stop walking intermittently.  Upon examination, he had pain on palpation of his left thigh, and had a minimal muscular defect on his left thigh while standing.

A March 2008 VA medical record reflected the Veteran's continued reports of chronic left leg pain.  At his August 2011 Videoconference hearing, the Veteran testified that he had pain in his left thigh with activity.  

The Board notes that there is no evidence that the Veteran's range of motion of his left thigh warrants a compensable disability rating under Diagnostic Code 5251. However, while a compensable limitation of motion is not shown, the tenets of DeLuca require VA to consider a higher disability rating because of additional impairment due to such factors as pain.  The Veteran's left leg is manifested by pain, including pain on motion and chronic pain, precipitated by standing and walking.  For disabilities evaluated on the basis of limitation of motion, VA is required to apply the provisions of 38 C.F.R. §§ 4.40, 4.45, pertaining to functional impairment due to such factors as pain.  In fact, 38 C.F.R. § 4.40 states that pain on use is evidence of a seriously disabled joint.  As such, the Board finds that the Veteran's left leg disability warrants a 10 percent disability rating based on considerations of functional loss due to pain beyond that reflected on range of motion measurements.  See 38 C.F.R. § 4.40, 4.45; DeLuca, 8 Vet. App. at 204-07.

The Board has considered whether rating the Veteran's left leg disability under other Diagnostic Codes would provide the Veteran with a higher rating for his disability; however, the evidence of record does not show that the Veteran has ankylosis of his left hip, limitation of flexion of his left hip, limitation of rotation of his thigh with the inability to toe-out more than 15 degrees, the inability to cross his legs, limitation of abduction of his thigh with motion lost beyond 10 degrees, a flail joint, or impairment of his femur.  38 C.F.R. § 4.71a, Diagnostic Codes 5250, 5252, 5253, 5254, 5255 (2010).

The Board adds that based on the guidance of the Court in Hart v. Mansfield, 21 Vet. App. 505 (2007), it has considered whether staged ratings are appropriate. Here, the Board grants a 10 percent rating for the Veteran's disability for the entire appeal period.  There is no basis to further stage the rating.

Further, although it is possible to assign an extra-schedular evaluation, the Board finds no reason to refer the case to the Compensation and Pension Service to consider whether it is warranted.  In this case, there is no evidence of any hospitalization associated with the disability in question.  In addition, although the Board acknowledges that Veteran's disability has some impact on his employment, it finds no evidence that the Veteran's disability markedly interferes with his ability to work above and beyond that contemplated by his separate schedular rating.  See 38 C.F.R. § 4.1 (indicating that generally, the degrees of disability specified in the rating schedule are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability).


ORDER

A 10 percent disability rating for status post left leg trauma with residual chronic myalgia of the left thigh is granted, subject to the laws and regulations governing the award of monetary benefits.




____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


